In a derivative stockholder’s action against directors, order denying defendants’ motion to dismiss the complaint for insufficiency, or,. in the alternative, to strike out certain numbered paragraphs thereof, pursuant to rule 103 of the Rules of Civil Practice, modified on the law and the facts by striking out the words “ denied in all respects ” and inserting in place thereof the words “ granted to the extent of striking out paragraph 1 Fourteenth ’ of the complaint, and in all other respects denied;”. As so modified, the order is affirmed, without costs, with leave to defendants to answer within ten days from the entry of the order heréon. In our opinion the allegations of paragraph “ Fourteenth ” have no substantial relation to the controversy between the parties, and the motion, as to this paragraph, should have been granted. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur.